 
Exhibit 10.89
 
October 1, 2014


Vatsala Sharma
22338 La Quilla Drive
Los Angeles, CA 91311


 
Re:
Eos Petro, Inc. Loan



Dear Vatsala Sharma:


Reference is made to the Secured Promissory Note dated February 15, 2012, as
subsequently amended (the “Loan”) by and between Eos Petro, Inc. (“Eos”) and
Vatsala Sharma (“Lender,” collectively referred to with Eos as the “Parties”).


You are hereby requested in this letter (this “Letter Agreement”) to indicate
your agreement to, and acknowledgement of, the following regarding the Loan:


1.  
Extension of Maturity Date. Prior to the execution of this Letter Agreement, the
maturity date of the Loan was October 1, 2014. The Parties hereby agree that the
maturity date of the Loan is extended to July 1, 2015.



2.  
Summary of Loan. The Parties hereby acknowledge that the following is a complete
and accurate summary of the amount loaned to Eos under the Loan, the interest
accruing thereon, the maturity date of the Loan, as amended by this Letter
Agreement, and any consideration given or promised to be given to Lender under
the Loan through the date first written above:



On February 15 and 16, 2012, Eos executed a series of agreements with Lender in
order to secure a $400,000 bridge loan. This amount was subsequently increased
to $600,000 (the “Loan”). The Loan bears interest at 18% per year. The Loan is
personally guaranteed by Mr. Konstant, Eos’ CFO and Chairman, and some of his
personal assets. It is also secured by a security interest in Eos’ assets. The
security interest is shared with lender Vicky Rollins, and is subordinate to the
security interest of LowCal Industries, LLC. As additional consideration for the
Loan, Lender received 400,000 restricted shares of Eos’ common stock. If the
Loan is not repaid by the maturity date, Eos will issue to Lender 275,000
restricted shares of its common stock.  The maturity date of the Loan is July 1,
2015.


 
3.
Acknowledgement of Good Standing.  The Parties agree and acknowledge that any
and all Events of Default which may have occurred under the Loan on or prior to
the date first written above are hereby waived, and the Parties further
acknowledge that the Loan, as modified by this letter agreement, is in good
standing and full force and effect as of the date first written above.





[Remainder of this page intentionally left blank. Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 




Please acknowledge your agreement to, and acceptance of, the foregoing by
signing this Letter Agreement below.  Please return a signed copy to the
undersigned, it being agreed that this Letter Agreement may be executed in
counterparts and signatures received by electronic transmission shall have the
same effect as original signatures.


Sincerely,


NIKOLAS KONSTANT, signing in his individual capacity and as the CFO and Chairman
of Eos Petro, Inc., a Nevada corporation


/s/ Nikolas Konstant


ACKNOWLEDGED AND AGREED TO EFFECTIVE AS OF OCTOBER 1, 2014 BY:

   
VATSALA SHARMA
 
 
 
By: /s/ Vatsala Sharma
Name: Vatsala Sharma
Title: _____________________
 


 
 
 
 

--------------------------------------------------------------------------------

 